Filed 6/14/21 P. v. O’Connell CA4/2
See Dissenting Opinion

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E076540

 v.                                                                      (Super.Ct.No. BAF003317)

 TIMOTHY FRANCIS O'CONNELL,                                              OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Ronda G. Norris, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Timothy Francis O’Connell appeals from an order of the

Riverside County Superior Court dismissing his petition filed pursuant to subdivision




                                                             1
(a)(1) of Penal Code1 section 1170.91 seeking to recall his sentence on the grounds he

suffered a “disability” as a result of his military service that was not considered in

mitigation at his original sentencing. We affirm.

                                      BACKGROUND

       A jury convicted defendant of torture, infliction of injury on a child, and a great

bodily injury enhancement. (§§ 206, 273d, subd. (a), & 12022.7, respectively.) In

addition, the court found true two prior prison terms and two prior serious felony

convictions. (§§ 667, subds. (a), (c), (e)(2)(A) & 1170.12, subd. (e)(2)(A).)

       At his April 2005 sentencing hearing, defendant argued the first strike conviction

should be eliminated from consideration pursuant to People v. Superior Court (Romero)

(1996) 13 Cal.4th 497, because the Governor of California had pardoned that conviction

upon defendant’s honorable discharge from the military. The court denied the motion for

a lack of evidence and sentenced defendant to an indeterminate term of 25 years to life.

       In March 2019, defendant filed a petition to recall his sentence pursuant to

subdivision (b) of section 1170.91. That provision requires the sentencing court to

consider certain specified traumas resulting from military service as mitigating factors

when exercising its discretion to choose which determinate term it will impose when the

sentencing statute specifies a choice of three determinate terms. (§ 1170.91, subd. (b).)

Section 1170.91 was amended effective January 1, 2019, to apply retroactively to persons

currently serving a prison sentence for a felony conviction obtained by trial or plea if the


       1   All further statutory references are to the Penal Code.

                                               2
person was sentenced before January 1, 2015 (whether or not the case was final as of that

date) and the specified mitigating factors were not considered at the time of sentencing.

(Ibid.)

          At the January 21, 2021 hearing on defendant’s petition for recall, the court

dismissed the matter on the grounds section 1170.91 did not apply because defendant did

not receive a determinate sentence. Defendant appealed.

                                         DISCUSSION

          Defendant’s counsel has filed a brief under the authority of People v. Wende

(1979) 25 Cal.3d 436 and Anders v. California (1967) 386 U.S 738, setting forth

statements of the case and facts. Counsel suggests the following potentially arguable

issue: whether the trial court erred when it found defendant ineligible for relief under

section 1170.91 because that provision is limited to persons serving determinate

sentences. Counsel also requests this court to conduct an independent review of the

entire record.

          When, an indigent defendant takes a direct appeal from the judgment and

appointed appellate counsel files an opening brief that does not present an arguable issue,

it is well settled that the appellate court must offer the defendant an opportunity to submit

a personal supplemental brief and to review the entire record whether or not the

defendant files a brief. (People v. Wende, supra, 25 Cal.3d at pp. 441-442.)

          We acknowledge People v. Cole (2020) 52 Cal.App.5th 1023, 1032, review

 granted October 14, 2020, S264278, held the constitutional bases for Wende



                                                3
procedures apply only to a defendant’s direct appeal from the judgment. We also

recognize that we have discretion to exercise our inherent supervisory powers to apply

Wende procedures to appeals from denials of postconviction relief in which appointed

appellate counsel files a no-issues brief. Accordingly, appellate courts have

traditionally afforded defendants an opportunity to personally file a supplemental brief

when appointed counsel has submitted a no-issues brief in a postjudgment appeal.

(People v. Scott (2020) 58 Cal.App.5th 1127, 1131 (Scott), review granted Mar. 17,

2021, S266853.)

       Appellate courts are divided, however, with respect to whether we should

exercise our discretion to conduct an independent review of the record if a defendant

does not respond to an invitation to file a supplemental brief. (E.g., People v. Cole,

supra, 52 Cal.App.5th at pp. 1038-1039 [Second Dist., Div. Two, no independent

review of record when no supplemental brief filed, dismissed the appeal as

abandoned]; People v. Flores (2020) 54 Cal.App.5th 266, 269, 273-274 [Fourth Dist.,

Div. Three, conducted independent review of record even though defendant did not file

a supplemental brief].)

       Recent opinions issued by this court reflect the division in approach to the

situation in which defendant does not file a supplemental brief. In Scott, one panel

concluded there is no reason to conduct an independent review of the record or to issue

an opinion in such a case and dismissed the appeal as abandoned. (Scott, supra, 58




                                             4
Cal.App.5th at pp. 1131-1132 (but see dis. opn. of Miller, J.); accord People v. Figueras

(2021) 61 Cal.App.5th 108, review granted May 12, 2021, S267870.)

       In People v. Gallo (2020) 57 Cal.App.5th 594 (Gallo), another panel of this court

concluded the interests of justice call for independent review of the record in

postjudgment no-issue appeals even if the defendant has not filed a supplemental brief.

(Id. at p. 599 (but see dis. opn. of Menetrez, J.); accord People v. Flores (2020) 54

Cal.App.5th 266, 269 [when an appointed counsel files a Wende brief in an appeal from a

summary denial of a section 1170.95 petition, reviewing court is not required to

independently review the entire record, but the court can and should do so in the interests

of justice]; see People v. Allison (2020) 55 Cal.App.5th 449, 456 [court of appeal has the

discretion to review the record in the interests of justice].)

       We respectfully disagree with Scott and find the procedure in Gallo provides

indigent defendants an additional layer of due process while consuming comparatively

little in judicial resources.

       Here, we offered defendant an opportunity to file a personal supplemental brief,

which he has not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th

106, and in keeping with Gallo, supra, 57 Cal.App.5th 594, we have independently

reviewed the record for potential error and find no arguable issues.




                                               5
                                  DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                RAMIREZ
                                                          P. J.


I concur:


MILLER
                        J.




                                       6
[People v. Timothy Francis O’Connell, E076540]

       RAPHAEL, J., Dissenting.

       I would dismiss by order this uncontested appeal and therefore respectfully

dissent. (People v. Scott (2020) 58 Cal.App.5th 1127.)

       It is obvious that defendant and appellant Timothy O’Connell does not qualify for

relief in this appeal from the denial of his motion for resentencing under Penal Code

section 1170.91. Only persons who received determinate sentences are eligible under

that provision. (People v. Estrada (2020) 58 Cal.App.5th 839, 843.) Defendant received

an indeterminate sentence of 25 years to life so he is ineligible.

       Defendant and his counsel raise no issues. Rather than dismiss this uncontested

appeal, however, the majority issues an opinion. But the entire substance of its

discussion is to argue that its opinion should exist. (Maj. opn., ante, at pp. 3-6.) The

majority promises it will provide an “additional layer of due process” with its review and

opinion. (Maj. opn., ante, at p. 5.)

       The entire extra layer of due process then comprises one vague sentence: the

majority states that it has “independently reviewed the record for potential error” and can

“find no arguable issues.” (Maj. opn., ante, at pp. 5-6.)

       What could the majority have been looking for in searching the record for

potential error? Defendant is obviously ineligible for section 1170.91 relief, but nowhere

does the majority even articulate why it is affirming.




                                              1
        Our Constitution requires that our decisions that “determine causes” shall be “in

writing with reasons stated.” (Cal. Const., art. VI, § 14.) The majority opinion states no

reasons for affirming. Its utter lack of analysis is a clue that no opinion affirming is

necessary. As our Supreme Court has put it: “Dismissal of an appeal raising no arguable

issues is not inconsistent with article VI, section 14 of the California Constitution

requiring that decisions determining causes ‘be in writing with reasons stated.’ [Fn.

Omitted.] Nothing is served by requiring a written opinion when the court does not

actually decide any contested issues.” (Conservatorship of Ben C. (2007) 40 Cal.4th 529,

544.)

        It is of no benefit to anyone, including and especially the defendant, to spend three

pages on why an opinion should exist, and not a single word of reasoning or analysis

about the underlying case. Rather, it is a waste of judicial resources. The Supreme Court

may provide guidance on how we should resolve cases such as this relatively soon. (See

(People v. Delgadillo (Feb. 17, 2021, No. S266305) ___Cal.5th___ [2021 Cal. LEXIS

1185].).) Based on the guidance we have, I would resolve this case with a one sentence

unpublished order dismissing the abandoned appeal, noting that defendant is ineligible

for section 1170.91 relief because he received an indeterminate sentence.

                                                                 RAPHAEL
                                                                                            J.




                                              2